UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2481



RITU CHANDRA, M.D.,

                                              Plaintiff - Appellant,

          versus


MEDICAL COLLEGE OF VIRGINIA; VIRGINIA COMMON-
WEALTH UNIVERSITY; RICHARD BROOKMAN, M.D.;
ROBIN FOSTER, M.D.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-55-3)


Submitted:   June 9, 2000                  Decided:   July 24, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Ritu Chandra, Appellant Pro Se. Guy Winston Horsley, Jr., Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ritu Chandra appeals from the district court’s order granting

summary judgment to the Medical College of Virginia (“MCV”) and

other defendants in her civil action alleging she was improperly

discharged    from   MCV’s   residency   program   due   to   her   race   and

national origin.      We have reviewed the record and the district

court’s opinion and find no reversible error.         We therefore affirm

on the reasoning of the district court.            See Chandra v. Medical

College of Virginia, No. CA-99-55-3 (E.D. Va. Oct. 4, 1999).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    AFFIRMED




                                     2